              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       STATESVILLE DIVISION
                  CIVIL CASE NO. 5:19-cv-00083-MR


CURTIS LUTHER DALTON,           )
                                )
              Plaintiff,        )
                                )
vs.                             )
                                )
MARTY LILES, et al.,            )                     ORDER
                                )
              Defendants.       )
_______________________________ )

      THIS MATTER is before the Court on pro se Plaintiff’s Motion for a

Free Copy of the Local Rules [Doc. 61].

      The incarcerated Plaintiff asks the Court to provide him with a free hard

copy of this Court’s local rules. The Plaintiff claims that he has no access to

the internet and, therefore, cannot avail himself of the Court’s website. The

Plaintiff argues that he requested a copy of the local rules from North

Carolina Prisoner Legal Services but, in his experience, NCPLS will not

provide assistance without a court order to do so. Defendants Toney, Best,

Vargas and Miller do not oppose the Plaintiff’s Motion. [Doc. 62].

      The Plaintiff’s request for a copy of this Court’s local rules will be

granted as a courtesy.




        Case 5:19-cv-00083-MR Document 63 Filed 01/19/21 Page 1 of 2
      IT IS, THEREFORE, ORDERED that Plaintiff’s Motion for a Free Copy

of the Local Rules [Doc. 61] is GRANTED.

      The Clerk is instructed to mail a copy of the Court’s local rules to the

Plaintiff as a courtesy.

      IT IS SO ORDERED.
                           Signed: January 19, 2021




                                             2

        Case 5:19-cv-00083-MR Document 63 Filed 01/19/21 Page 2 of 2
